206 Mich. App. 281 (1994)
520 N.W.2d 705
SCHIER, DENEWETH & PARFITT, PC
v.
BENNETT
Docket No. 141182.
Michigan Court of Appeals.
Submitted January 4, 1994, at Lansing.
Decided July 18, 1994, at 9:40 A.M.
Schier, Deneweth & Parfitt, P.C. (by Carl F. Schier), for the plaintiff.
Barry S. Sigman, for the defendant.
Before: FITZGERALD, P.J., and TAYLOR and D.E. SHELTON,[*] JJ.
TAYLOR, J.
Plaintiff brought suit alleging that defendant had orally agreed to pay the legal fees incurred as a result of plaintiff's representation of defendant's daughter in proceedings to enforce the daughter's judgment of divorce. The trial court granted summary disposition to defendant on the basis that the agreement was unenforceable under the statute of frauds, MCL 566.132(b)(1); MSA 26.922(1)(b). Plaintiff now appeals as of right. We reverse.
It is well established that one may assume original liability by a direct promise to pay for services to be rendered to another in the future. Highland Park v Grant-Mackenzie Co, 366 Mich. 430, 443-444; 115 NW2d 270 (1962). Furthermore, "[t]hat the consideration for a promise may inure to one other than the promisor or may lie in a detriment to the promisee is a well-established principle of contract law." Id. at 446-447.
It is undisputed that plaintiff provided legal services to defendant's daughter, resulting in successful enforcement of the daughter's previously obtained divorce judgment. Plaintiff and defendant's daughter submitted affidavits stating that defendant agreed to pay all fees incurred in the enforcement proceedings that plaintiff was unable *283 to recover from the daughter's ex-husband. Defendant submitted an affidavit stating that she did not make such a promise. Therefore, a genuine issue exists regarding this dispositive fact.
Defendant's promise, if any, was an original promise, not a collateral one, and therefore not within the statute of frauds. Id. at 443. Accordingly, the trial court erred as a matter of law in holding that the alleged agreement was void and unenforceable on the grounds that it falls within the statute of frauds. The issue whether defendant actually made the alleged promise is a question for the factfinder.
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.